Fourth Court of Appeals
                                San Antonio, Texas
                                    September 11, 2020

                                   No. 04-20-00376-CV

                    UNITED INDEPENDENT SCHOOL DISTRICT,
                                  Appellant
                                     v.
                             IMPACTO MEDIA, INC.,
                                   Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2019-CVH-001030-D3
                          Honorable Sid L. Harle, Judge Presiding


                                      ORDER

       Appellee's Opposed Motion to Extend Deadline to File Appellee's Brief is GRANTED.
Appellee's brief is due no later than October 2, 2020. No further extensions of time will be
considered absent extenuating circumstances.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court